Citation Nr: 0110048	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for osteoid 
osteoma of the left femur, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
duodenal ulcer.

3.  Entitlement to an increased (compensable) evaluation for 
surgical scar of the left thigh.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC).  By a rating action in November 1998, the ROIC 
denied the veteran's claim of entitlement to increased 
ratings for osteoid osteoma of the left femur, and a surgical 
scar of the left thigh.  Subsequently, by a rating action of 
December 1998, the ROIC denied a claim for a compensable 
evaluation for duodenal ulcer. 

On November 1, 2000, the veteran appeared in Philadelphia, 
Pennsylvania for a videoconference hearing before the 
undersigned Acting Member of the Board in lieu of a Travel 
Board hearing.  See 38 C.F.R. § 20.700(e) (2000).  A 
transcript of the hearing is of record.  




REMAND

The veteran essentially contends that his service-connected 
disorders are more disabling than reflected by the ratings 
currently assigned.  At his personal hearing in November 
2000, the veteran reported that he experienced recurring pain 
in the left hip which radiated down to his knee; in fact, he 
indicated that he occasionally went to the emergency room at 
the VA hospital, where he received shots of Demerol and 
Percocet for the pain.  The veteran testified that he 
experienced severe pain in the left hip approximately two to 
three times a year; he stated that he sometimes became 
completely unable to walk.  The veteran also testified that 
he would be unable to sleep at night without taking Percocet.  
The veteran reported that he was told that he had a little 
arthritis in the left hip; he also reported that he had 
restricted motion in the left leg as a result of the pain.  
The veteran noted that he experienced numbness around the 
area of the scar on the left thigh.  He also noted that the 
scar became painful during periods of flare up and caused 
additional restriction in the left leg.  

The veteran indicated that as a result of the Aspirin that he 
was required to take for his left hip, he subsequently 
developed an ulcer.  The veteran indicated that he had had 
daily problems with his stomach.  The veteran noted that he 
sought treatment for his stomach problems approximately four 
times in the past year.  The veteran reported that he was 
currently experiencing continual diarrhea and intermittent 
heartburn.  

The Board observes that the veteran's osteoid osteoma of the 
left femur is evaluated by analogy to Code 5015, benign new 
growths of the bones.  38 C.F.R. § 4.71a.  Notes indicate 
that diseases rated under diagnostic codes including Code 
5015 will be rated on limitation of motion of the affected 
part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Code 
5003; but see Code 5003, Note 2 (compensable ratings based on 
X-ray findings will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024).  When limitation 
of motion is noncompensable, Code 5003 provides that a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In addition, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45 (2000); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

A review of the claims folder reveals that the most recent VA 
orthopedic examination performed in June 1998 fails to 
include evaluations of all relevant factors of functional 
loss and disability due to arthritis.  In addition, during 
the June 1998 joints examination, the VA examiner requested 
an X-ray study of the veteran's left hip; in reporting the 
diagnosis, the examiner stated that he was unable to 
accurately localize the osteoma without the X-ray.  The 
record, however, does not contain a radiographic study of the 
left hip.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. App. 
238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Further, VA's 
statutory duty to assist the veteran include conducting 
studies, tests, or examinations recommended by the VA 
examining physician.  See, e.g., Hyder v. Derwinski, 1 Vet. 
App. 221, 224-25 (1991).  

With respect to his service-connected duodenal ulcer, the 
veteran is currently rated under the VA's Schedule for Rating 
Disabilities.  According to that diagnostic code, a 10 
percent evaluation is warranted for mild ulcers, with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for moderate ulcers, recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for 
moderately severe ulcers, less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation, the maximum, is warranted for severe ulcers, pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  

A review of the medical evidence of record shows that the 
veteran was seen for a clinical evaluation in April 1998, at 
which time he weighed 210 pounds.  By the time of his VA 
compensation examination in July 2, 1998, the veteran had 
lost twelve pounds; he weighed 198 pounds.  As noted above, 
the disability rating assigned for ulcer depends upon the 
frequency, severity, and duration of ulcer symptoms; upon the 
degree to which ulcer pain is relieved by standard therapy; 
and upon the presence of such manifestations as vomiting, 
hematemesis, melena, anemia, weight loss, and resulting 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2000).  

The record indicates that the veteran underwent a VA 
gastrointestinal examination in July 1998.  The evaluation, 
however, conducted at that time was very cursory and provided 
insufficient clinical information to properly evaluate the 
current degree of severity of the veteran's service-connected 
duodenal ulcer.  Moreover, the veteran's claims folder was 
not available for review by the examining physician at the 
time of the evaluation.  As such, the Board finds that the 
veteran should be afforded a VA stomach/duodenum examination 
in order to determine the current level of the veteran's 
service-connected disability.  The examiner should initially 
review all of the medical evidence of record and the 
veteran's complaints as well as the rating criteria for 7305.  
The VA's duty to assist the veteran includes affording him an 
examination by a physician who has reviewed the relevant 
medical records.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the veteran's surgical scar of the left thigh is 
currently evaluated at the noncompensable level under 
Diagnostic Code 7805.  Under this section, scars are 
evaluated on the basis of limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The record reflects that the veteran most recently underwent 
a VA medical examination in July 1998.  Although the 
examination report contains findings regarding the veteran's 
leg scar it contains no specific findings regarding strength, 
muscle loss, nerve damage, or loss of range of motion as a 
result of the scar.  Further, as noted above, during his 
personal hearing in November 2000, the veteran testified that 
he experienced numbness and pain around the area of the scar.  
In this regard, the Board notes that the veteran's testimony 
suggests that his condition may have worsened since the July 
1998 examination.  Hence, the Board finds that the veteran 
should be afforded another examination in order to evaluate 
the current severity of the service-connected scar of the 
left thigh.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has held that in cases 
concerning the rating of disorders, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  The current record 
is deficient in that the veteran has not received adequate 
rating examinations based on the complete medical record that 
provides detailed clinical findings as to all necessary 
rating criteria relative to his service connected 
disabilities.  Therefore, the veteran should be afforded 
special VA orthopedic, dermatology and gastroenterology 
examinations following the gathering of all recent treatment 
records.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the ROIC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to accord due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the ROIC 
for the following actions: 

1.  The ROIC should obtain the names and 
addresses of all medical care providers (VA 
and non-VA) who have treated the veteran for 
his service-connected left hip and duodenal 
ulcer since June 1998, obtain copies of all 
pertinent records from the identified sources 
(that are not already in the file), and 
associate them with the claims folder.  

2.  The ROIC should obtain copies of the 
veteran's complete inpatient and outpatient 
treatment records from the Wilkes Barre VA 
Medical Center and any other VA facility 
known to have treated him, since 1998.  In 
particular, the report of any X-ray study 
performed in July 1998 should be obtained.  
Once obtained, all records must be associated 
with the claims folder.  

3.  The ROIC should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder, including a copy of this 
remand must be made available to the 
examining physician so that the clinical 
record can be studied in detail.  The 
examining physician should state that 
these records have been reviewed in the 
report of the examination.  The 
examination should include range of 
motion studies and X-rays, as well as any 
other test deemed necessary by the 
examiner.  The examiner should report any 
and all symptomatic manifestations of the 
veteran's osteoma of the left femur.  The 
report should include an assessment of 
any functional loss associated with the 
osteoid and osteoma of the left femur due 
to more or less movement than normal, 
weakened movement, incoordination, 
swelling, excess fatigability, pain on 
movement, deformity or atrophy of disuse, 
muscle spasm, crepitus and pain to 
pressure or manipulation.  If there is no 
evidence of any of the above factors on 
examination, the report should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

4.  The ROIC should also schedule the 
veteran for a VA gastrointestinal 
examination in order to determine the 
present nature and severity of his 
service-connected duodenal ulcer.  All 
indicated tests and studies, including x-
rays and laboratory tests, should be 
accomplished.  The claims file, and the 
criteria of Diagnostic Code 7305, should 
be provided to the examiner by the ROIC.  
The report of examination should include 
a detailed description of all pertinent 
clinical manifestations, including the 
veteran's height and weight and whether 
he is anemic.  The examiner is also 
requested to specifically address the 
diagnostic criteria listed as requisite 
to the grant of an increased evaluation 
as outlined in 38 C.F.R. Part 4, 
Diagnostic Codes 7305.  A complete 
rationale for any opinions provided in 
any medical report generated as a result 
of this Remand, should be set forth, 
together with citation to appropriate 
supporting records.  

5.  The ROIC should schedule the veteran 
for a VA examination to determine the 
current extent of service-connected 
surgical scar of the left thigh.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
identify and describe fully the service-
connected residual scar of the left 
thigh.  It should be stated whether the 
scarring is productive of a related 
functional limitation pursuant to the 
directives of Diagnostic Code 7805.  

6.  Subsequently, the ROIC should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, the report 
must be returned for corrective action.  38 
C.F.R. § 4.2 (2000); Stegall v. West, 11 Vet. 
App. 268 (1998).  

7. Then, the ROIC must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

8.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the ROIC should review the 
veteran's claim.  In so doing, the ROIC 
should consider all additional evidence 
added to the record, and all applicable 
diagnostic codes, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1996).  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



